1

2

3

4

5

6

7

8                        UNITED STATES DISTRICT COURT
9                      CENTRAL DISTRICT OF CALIFORNIA
10

11   LINO R. COLON,                            Case No. 2:18-cv-09727 R (AFM)
12                      Plaintiff,
                                               ORDER ACCEPTING FINDINGS
13          v.                                 AND RECOMMENDATIONS OF
14                                             UNITED STATES MAGISTRATE
     LOS ANGELES COUNTY, et al.,               JUDGE
15
                        Defendants.
16

17         Pursuant to 28 U.S.C. § 636, the Court has reviewed the Report and
18   Recommendation of United States Magistrate Judge. The time for filing Objections
19   to the Report and Recommendation has passed and no Objections have been received.
20         IT THEREFORE IS ORDERED that (1) the Report and Recommendation of
21   the Magistrate Judge is accepted and adopted; and (2) Judgment shall be entered
22   dismissing the Third Amended Complaint without further leave to amend and with
23   prejudice.
24

25   DATED: August 22, 2019
26

27
                                          ____________________________________
                                                   R. GARY KLAUSNER
28                                          UNITED STATES DISTRICT JUDGE
